Citation Nr: 1031483	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-11 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease with hypertension, and history of 
myocardial infarction and angina.

2.  Entitlement to an increased rating for a low back disability, 
rated 50 percent disabling.

3.  Entitlement to a rating in excess of 60 percent for left 
lower extremity radiculopathy (residual of service-connected low 
back disability).

4.  Entitlement to a rating in excess of 60 percent for right 
lower extremity radiculopathy (residual of service-connected low 
back disability).

5.  Entitlement to an initial rating in excess of 10 percent for 
a coronary artery bypass graft scar.




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1953 to 
October 1957 and from November 1957 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision (on the issue of an 
increased rating for arteriosclerotic heart disease) and two 
separate March 2006 rating decisions (on the issues of an 
increased rating for a low back disability and a higher initial 
rating for a coronary artery bypass graft scar) by the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.  

A February 2008 rating decision assigned a separate 50 percent 
evaluation for the service-connected low back disability, 
effective September 9, 2005, and awarded separate evaluations of 
60 percent, each, for radiculopathy of the right and left lower 
extremities, effective September 9, 2005. 

These matters were previously before the Board in October 2007 
when they were remanded for further development.  They have now 
returned to the Board for further appellate consideration.  The 
Board finds that the RO complied with the Board's remand 
directives.

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Inasmuch as the question as to a rating for a scar 
currently before the Board was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating assignment, the Board has characterized that 
rating issue on appeal as a claim for an initial evaluation in 
excess of 10 percent of an original award.  Analysis of that 
issue therefore requires consideration of the rating to be 
assigned effective from the date of award of service connection 
for the claim.


FINDINGS OF FACT

1.  The Veteran's heart disability has been manifested by 
complaints of angina; objectively, there is no evidence of 
congestive heart failure or left ventricular dysfunction with an 
ejection fraction of less than 30 percent.

2.  The clinical evidence of record reflects that the Veteran 
could not perform metabolic equivalents testing (METs) due to his 
back disability. 

3.  Throughout the rating period on appeal, the Veteran's spine 
disability has been manifested by complaints of pain; 
objectively, the evidence reflects no incapacitating episodes, no 
bladder or bowel problems associated with his spine disability, 
and forward flexion of 10 to 40 degrees, with no significant 
fatigue, weakness, lack of endurance, or incoordination on use.

4.  The clinical evidence of record reflects bilateral multilevel 
radiculopathy leading to lower extremity weakness and muscle 
wasting, with no clinical evidence of complete paralysis with no 
active movement possible of muscles below the knee.  

5.  The clinical evidence of record reflects a well healed 12 cm 
scar on the Veteran's chest which is tender to the touch. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for 
coronary artery disease have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7005 (2009).

2.  The criteria for an evaluation in excess of 50 percent, from 
September 9, 2005, for residuals of lumbar strain with herniated 
nucleus pulposus, status post L4-5 hemilaminectomy, with 
traumatic arthritis and spinal stenosis, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.71, Diagnostic Code 5243 (2009).

4.  The criteria for an evaluation in excess of 60 percent for 
left lower extremity radiculopathy have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 8520 (2009).

5.  The criteria for an evaluation in excess of 60 percent for 
right lower extremity radiculopathy have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.124a, Diagnostic Code 8520 (2009).

6.  The criteria for an evaluation in excess of 10 percent for a 
coronary artery bypass graft scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court in Dingess/Hartman held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for service 
connection, the Department of Veterans Affairs (VA) is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  Because the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of the 
five elements of a "service connection" claim, to include an 
increased rating claim.  

In a March 2006 rating decision, the RO granted service 
connection for a coronary artery bypass graft scar, and assigned 
a 10 percent initial rating, effective from November 9, 2004.  
The Veteran's filing of a notice of disagreement as to the March 
2006 initial rating determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the 
initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  

The June 2006 statement of the case (SOC) under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code (DC) 7804 for rating the 
Veteran's coronary artery bypass scar.  A December 2006 
supplement statement of the case (SSOC) informed the Veteran of 
the rating evaluations for scars for DC 7801 and DC 7802.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
schedular ratings above that assigned.  Therefore, the Board 
finds that the appellant has been informed of what is necessary 
to achieve a higher rating for the service-connected disability 
at issue.  

With regard to the Veteran's claim to entitlement to an increased 
evaluation for his residuals of his service-connected low back 
disability, VA notice in October 2005 informed the Veteran of 
what evidence was required to substantiate his claim.  With 
regard to the Veteran's claim to entitlement to an increased 
evaluation for his heart disability, VA notice in September 2004 
informed the Veteran of what evidence was required to 
substantiate his claim.  The Board observes the Court's holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses 
on VCAA notice requirements in an increased rating case.  
However, this case was overturned in part by the Federal Circuit.  
See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).  Hence, it need not be further discussed in this decision.  
Notice that a disability rating and effective date would be 
assigned was provided to the Veteran in March 2006 VA 
correspondence. 



In Pelegrini v. Principi, supra, the Court held that compliance 
with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an initial 
unfavorable agency of original jurisdiction decision.  Because 
complete VCAA notice in this case was not completed prior to the 
initial AOJ adjudication denying the claims, the timing of the 
notice does not comply with the express requirements of the law 
as found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter and numerous SSOCs were issued to the 
Veteran.  The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The Board finds that the Veteran has had 
a meaningful opportunity to participate in the adjudication of 
his claims.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA 
notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records (STRs), VA and private examination and 
treatment records, and the statements of the Veteran in support 
of his claims.  The Board has reviewed the medical records and 
statements of the Veteran and concludes that there is no 
identification of outstanding evidence which VA has a duty to 
obtain. 

VA examinations and opinions with regard to the issues on appeal 
were obtained in November 2004 and February 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
and opinions obtained in this case are adequate, as they are 
predicated on a reading of the extensive pertinent medical 
records, to include VA and private medical records, and an 
examination of the Veteran.  Although METs testing was not 
performed at the November 2004 and February 2008 VA examinations, 
both examination reports reflect that such testing was not able 
to be performed due to the Veteran's nonheart-related conditions.  
The reports of the VA examinations provide findings relevant to 
the criteria for rating the disabilities at issue, and provide a 
complete rationale for the opinions stated, relying on and citing 
to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Applicable Law

Disability evaluations- in general

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or where the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal 
from the initial assignment of a disability rating, such as this 
case, requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings. Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007).

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40 and 4.45 (2009), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  Id. § 4.45.

Rating the Spine

The diagnostic criteria pertinent to spinal disabilities in 
general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235 - 
5243 (2009).  Under these relevant provisions, unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 percent 
rating.  38 C.F.R. § 4.71a.  Unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.

Associated objective neurologic abnormalities are evaluated 
separately under the appropriate diagnostic code.  Note 1, DC 
5235- 5243.

In addition, intervertebral disc syndrome may also be evaluated 
based on incapacitating episodes, depending on which method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Rating Arteriosclerotic Heart Disease

Under DC 7005, a rating of 60 percent requires more than one 
episode of acute congestive heart failure in the past year, or 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  A 100 percent rating is warranted for coronary 
artery disease resulting in chronic congestive heart failure; or 
workload of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with an 
ejection fraction of less than 30 percent. 

Rating Scars

The Board observes that, while the Veteran's claim was pending, 
new rating criteria for evaluating skin disabilities became 
effective on October 23, 2008; however, these regulations apply 
only to claims filed on or after October 23, 2008. See 73 Fed. 
Reg. 54712 (September 23, 2008).

DC 7801 provides ratings for scars, other than the head, face, or 
neck, that are deep or that cause limited motion. Scars that are 
deep or that cause limited motion in an area or areas exceeding 6 
square inches (39 sq. cm.) are rated 10 percent disabling. Scars 
in an area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling. Scars in an area or areas exceeding 
72 square inches (465 sq. cm.) are rated 30 percent disabling. 
Scars in an area or areas exceeding 144 square inches (929 
sq.cm.) are rated 40 percent disabling. Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep 
scar is one associated with underlying soft tissue damage. 38 
C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or 
neck, that are superficial or that do not cause limited motion. 
Superficial scars that do not cause limited motion, in an area or 
areas of 144 square inches (929 sq. cm.) or greater, are rated 10 
percent disabling. Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. § 
4.25. Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  Note (1) to DC 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  Note (2) provides that a superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

DC 7804 provides a 10 percent rating for superficial scars that 
are painful on examination.  Note (1) to DC 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that a 10-percent rating will 
be assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable rating. 38 
C.F.R. § 4.118. DC 7804 also directs the rater to see 38 C.F.R. § 
4.68 (amputation rule). 38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on limitation 
of function of affected part. 38 C.F.R. § 4.118.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating periods on appeal.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
his claims.

Heart Disease

The Veteran is service-connected for arteriosclerotic heart 
disease with myocardial infarction, angina, and hypertension 
evaluated as 60 percent disabling from May 1998.  In a statement 
received in July 2004, the Veteran asserted that he had increased 
heart problems.  (The Board notes that the July 2004 claim was a 
claim for compensation under 38 U.S.C.A. § 1151; however, VA has 
treated this claim as a claim for an increased rating as the 
Veteran was already service-connected for his heart disability.)

As the Veteran's claim was received by VA in July 2004, the 
rating period on appeal is from July 30, 2003, one year prior to 
the date of receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2009).  However, in accordance with 38 C.F.R. §§ 4.1 
and 4.2 (2009) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the history of the disability is for consideration in rating a 
disability.  
October 2003 private medical records reflect that the Veteran had 
an adenosine cardiolite imaging study.  The study conclusions 
were "negative adenosine cardiolite imaging studies for 
ischemia.  Two small fixed defects were noted, one in the apex 
and another in the posterolateral wall region.  However, of most 
importance, no reversibility consistent with any ischemia is 
found confirming negativity of the test.  A near normal ejection 
fraction of 51 percent is calculated with a minimal amount of 
septal and inferior hypokinesis."  (emphasis added).

November 2003 private medical records reflect that a carotid 
duplex study was performed.  The impression was "no 
abnormalities are identified."  

An October 2004 adenosine nuclear stress test reflects that there 
was no ECG evidence of myocardial ischemia during adenosine 
infusion.  A subsequent nuclear report reflects a conclusion that 
there "is preserved myocardial perfusion without any significant 
abnormalities."

A November 2004 VA examination report noted tha the Veteran's 
hypertension was well controlled with medication.  It was 
indicated that the Veteran is no longer able to do a treadmill 
because of his back pain, which has forced him to use a walker to 
walk.  It was further noted that there was no ECG evidence of 
myocardial ischemia during his adenosine infusion, and his 
ejection fraction was between 57 percent and 60 percent.  There 
was no hypoperfusion or reperfusion phenomenon.  "There was no 
chest, arm, or neck pain, dizziness or palpitations during 
adenosine infusion.  "Res ECG" revealed sinus rhythm with 
diffusely flattened T waves and poor R wave progression.  There 
was no significant change in the ST or T wave configuration 
during he[sic] adenosine infusion or recovery."  The assessments 
were well controlled hypertension and coronary artery disease.  
"Ejection fraction is normal.  His exercise capacity is limited 
to about 5 METs by non-cardiac conditions.  He had no ischemia 
with adenosine stress."

A February 2005 VA nurse practitioner record reflects that the 
Veteran's coronary artery disease (CAD) was currently 
asymptomatic. 

A March 2006 private medical record reflects the Veteran 
underwent a coronary and graft angiography.  It was noted that 
three out of four bypass grafts were patent and one was occluded.  

Records reflect that in April 2006, the Veteran reported 
continued occasional intermittent left-sided chest discomfort, 
which was not predictably associated with exertion and occurs 
infrequently.  There was no obvious aggravating or precipitating 
factors for the pain.  It was noted that his major functional 
limitation is related to his low back pain and not his chest.  
The examiner did not recommend any additional changes to his 
medical therapy and noted that his cardiovascular risk factors 
and secondary prevention strategies seem to be under excellent 
control.  

Correspondence from Dr. A.R., dated in April 2006, reflects the 
doctor's opinion that the Veteran should be rated as 100 percent 
disabled effective from 1974.  The probative value of medical 
opinions is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  As 
is true with any piece of evidence, the credibility and weight to 
be attached to these opinions are within the province of the 
adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Dr. A.R. also opines that earlier testing and treatment may have 
prevented some of the cardiovascular events that the Veteran has 
experienced.  Dr. A.R.'s correspondence does not provide 
sufficient rationale, or diagnostic testing results, upon which 
to base an evaluation of 100 percent.  The Board finds that, 
therefore, it has little probative value.  

A July 2006 private medical record reflects that the Veteran had 
recently developed episodes of shortness of breath at rest 
without any known eliciting factors, prior to his scheduled 
catheterization.  He did not have associated chest pain, 
lightheadedness, dizziness, nausea, vomiting, or diaphoresis.  He 
had been able to exercise without any symptoms.  

June 2006 VA medical records reflect that the Veteran reported 
experiencing "old chest pain"(cardiac pain he has had since 
before his heart bypass) and "new chest pain", which happens 
quite frequently and is brought on by his anxiety.  Both pains 
start as "dull ache" and can proceed to a more "sharp ache".  

July 2006 private medical records reflect that a study conclusion 
was that the left main artery showed minor luminal 
irregularities; however, there was significant 3 vessel disease.  
A successful stent with balloon angioplasty was performed on the 
70 percent lesion in the mid "LAD."  It was noted that prior to 
the scheduled catheterization, the Veteran had shortness of 
breath with vertigo, and the Veteran was admitted to the 
inpatient Cardiology Service for further evaluation and treatment 
of his episodic dyspnea.  His admission ECG did not reveal any 
evidence of acute ischemia.  Myocardial infarction was ruled out.  
It was noted that the Veteran reported that he had "got himself 
pretty worked up and felt there may have been a component of 
agitation or anxiety."

An August 2006 private medical record reflects that the Veteran 
was feeling much better with fewer episodes of atypical chest 
pain and had begun to return to his exercise routine.  He 
performed 15 minutes of bicycling and 15 minutes of low weight 
training and denied any chest pain, shortness of breath or 
palpitations with these exercises.  

A January 2007 private medical record reflects that the Veteran 
presented to the emergency room with intermittent chest pain.  A 
chest x-ray was negative and no events occurred on telemetry.  It 
was felt that he safe to be discharged home with a nitroglycerin 
patch and a stress test as an outpatient. 

March 2007 private medical records reflect the examiner's opinion 
that the Veteran "has done very well considering his known 
history of ischemic heart disease.  Although the stress test 
demonstrated no evidence of large scale ischemia, I suspect that 
his occasional chest pains are due to microvascular disease.  He 
seems to have relief of symptoms with nitroglycerin, so I would 
continue with this.  . . . I did reiterate the importance of 
daily exercise."  The report also reflects that the Veteran 
denied any symptoms of dyspnea, syncope, or presyncope, and that 
his  "major functional limitation continues to be his lower 
extremities and back."

April 2007 VA triage and nurse practitioner records reflect that 
the Veteran reported that his chest/sternum hurts when breathing 
heavy.  It was noted that he reported that it was strictly from 
his surgical site, and not from cardiac type pain.  

A February 2008 VA examination report reflects that the Veteran's 
medical record reflects that the Veteran had an ejection fraction 
of 60 percent in June 2007 and no evidence of ischemia.  The 
Veteran reported angina symptoms almost constantly, and that they 
get much worse with any exertion.  It was noted that he has 
shortness of breath if he ambulates more than 20 feet.  The 
Veteran reported that he did not have any recurrent cardiac 
ischemia as far as he knew.  Upon clinical examination his blood 
pressure was 136/84, 128/88, and 130/86.  His pulse was in the 
70s and regular.  Cardiovascular examination revealed a regular 
rate and rhythm without murmur, rub, or gallop.  There was no 
peripheral edema.  The Veteran's lungs were clear to auscultation 
bilaterally.  The examiner was unable to estimate METs attributed 
to the Veteran's CAD as his limitation in exercise is primarily 
due to his back pain.  The examiner noted that although the 
Veteran complained of angina, his recent stress test did not show 
any ischemia.  

The evidence of record does not establish that the Veteran has 
chronic congestive heart failure or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  Therefore, in 
order to warrant a 100 percent evaluation, the evidence would 
have to establish that the Veteran had a workload of 3 METs or 
less which results in dyspnea, fatigue, angina, dizziness, or 
syncope.  As noted above, the February 2008 examiner was unable 
to estimate METs attributed to the Veteran's CAD due to his back 
disability which limited his exercise.  METs testing is not 
required where there is a medical contraindication.  See 
38 C.F.R. § 4.100 (2009).  Even though the Veteran complained of 
angina and shortness of breath, the Board finds it important to 
note that stress tests did not show any ischemia.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 60 percent is not warranted.  The Veteran's ejection 
fraction results have been between 51 and 60 percent and there 
has been no congestive heart failure during the rating period on 
appeal.

Back 

The Veteran is service-connected for residuals, lumbar strain 
with herniated nucleus pulposus, status post hemilaminectomy at 
L4-5, with traumatic arthritis, spinal stenosis and bilateral 
radiculopathy, which was evaluated as 60 percent disabling, 
effective from July 1989.  In a statement received on September 
9, 2005, the Veteran asserted than an increased evaluation was 
warranted.  As the Veteran's claim was received by VA in 
September 2005, the rating period on appeal is from September 9, 
2004, one year prior to the date of receipt of the increased 
rating claim.  38 C.F.R. § 3.400(o)(2) (2009).  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the history of the disability 
is for consideration in rating a disability.  

Subsequent to the Veteran's initial evaluation, the rating 
schedule for spine disabilities was revised twice, with the most 
recent revision effective September 26, 2003.  The revised 
regulation does not provide for a 60 percent evaluation.  The 
revised regulation provides a 50 percent evaluation for 
unfavorable ankylosis of the entire thoracolumbar spine, or a 100 
percent evaluation for unfavorable ankylosis of the entire spine.  
In addition, Note 1 to the regulation states that associated 
objective neurologic abnormalities should be evaluated 
separately, under an appropriate diagnostic code.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately. See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2009); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

In a February 2008 rating decision, the RO re-evaluated the 
Veteran's back disability under DC 5243, and also under DC 8520, 
to reflect that neurological manifestations could now be rated 
separately.

The evidence of record reflects that in September 2004, the 
Veteran reported that his back pain was well controlled without 
"Tegretol" and that he would be receiving injections through 
the pain clinic approximately every three months.  It was noted 
that he was satisfied with the current management.  (See 
September 2004 VA Nurse Practitioner record).

VA anesthesia pain clinic records in 2004 and 2005 reflect that 
the Veteran was treated with injections of the caudal epidural 
spaces with steroids and that he reported "great pain relief" 
for two to three months after injection.  (See November 2004, 
April 2005, November 2005 records.) 

A January 2006 private medical record reflects, upon examination 
of radiographs of the Veteran's lumbar spine, the Veteran has 
degenerative disc disease above L3 through S1 posterior spinal 
fusion.  There was no evidence of fracture or hardware failure.   

Private medical records in April 2006 reflect that the Veteran 
continued to receive caudal epidural steroid injections and had 
received greater than one month of "excellent relief" from a 
February 2006 injection, 

An August 2006 private medical treatment record reflects that 
after a steroid injection the Veteran received "about six to 
eight weeks of good relief with an insidious return of his pain 
thereafter."  He was also taking sustained release morphine 
which was "helping him somewhat."  November 2006 and January 
2007 records also note approximately 6 to 8 weeks of "excellent 
relief" following the injections.

A September 2006 EMG/NCS laboratory report reflects a testing 
interpretation of "bilateral L3-S1 radiculopathies, chronic, 
inactive, and severe.  The changes are maximal at the L3/4 
levels, right worse than left.  The low sensory nerve action 
potential amplitude may only be secondary to age, but a mild 
sensory axonal neuropathy cannot be excluded."

A VA October 2006 medical record reflects that the Veteran was 
prescribed morphine sulfate and Oxycodone for pain.  It was noted 
that sharpness of pain had improved, but he had constant low back 
pain, more on the right, down bilateral buttocks and thighs and 
calves, pain in the feet constant, aching, some pins and needles 
sensations, with an increased in complaints of back pain over the 
past several months, and difficulty doing his exercises riding a 
stationary bike.  

A March 2007 VA medical record reflects that the Veteran reported 
sharp pain with some stabbing sharp pain when walking on uneven 
areas, bilateral legs and feet numbness and tingling, pain from 
mid back down to both legs, right more than left.  He reported 
that standing and walking made the pain worse.  He further 
reported using a crutch and that he could walk maybe 20 yards 
with the use of a walker.  He reported that he could only stand 
for about 2 minutes until the pain starts.  The Veteran reported 
that rest, taking medication, and going to bed" helped with the 
pain.   

A March 2007 private medical record reflects that the Veteran had 
been doing well with caudal epidural injections for his pain.  He 
described his pain as aching, deep, localized, sharp, dull achy 
pain which is aggravated by standing.  

An April 2007 private medical record reflects that the Veteran 
was no longer on morphine, and that his chronic back pain had 
improved with use of a lidocaine patch; however, his back pain 
radiated down posterior thigh bilaterally. 

An April 2007 VA triage nursing record reflects that the Veteran 
reported that he had begun working out and that the lidopatch on 
his back "really works well".

An April 2007 private medical record reflects that the Veteran 
had increasing "prickly" pain in his feet recently.

A May 2007 private medical report of views of the Veteran's spine 
reflects that the findings were consistent with extensive 
adhesive arachnoiditis, with clumping of the nerve 
roots/posterior tethering of the nerve roots from L3-S1.  There 
was also a broad based disk bulge with focal central protrusion 
at the L1-L2 level and a broad based disk bulge at the L2-L3 
level, neither of which seemed to appear to cause significant 
canal compromise or nerve root compression.

A May 2007 record of a myelogram of the lumbar spine reflected 
L3-S1 posterior spinal fusion with a featureless distal thecal 
sac caudal to the L3 vertebral body consistent with adhesive 
arachnoiditis.  Ventral extradural defects at the junctional L2-
L3 level, as well as the L1-L2 level, consistent with disk 
bulges.  

An August 2007 private medical record reflects that the Veteran 
complained that his pain radiates from his buttocks, the 
posterior thigh, and posterior calf.  He reported that his leg 
pain was greater than his back pain.

August through December 2007 private records reflect that the 
Veteran was treated with acupuncture. 

A February 2008 VA examination report reflects that upon clinical 
examination, the Veteran's lumbar spine reveals "some mild 
palpable muscle [spasms] in the low back.  He does assume a 
slight forward flexion through the examination.  He uses a 
wheeled walker for ambulation.  Range of motion testing shows 
forward flexion to be 10 degrees to 40 degrees.  He cannot fully 
extend his back due to pain.  He cannot flex farther than 40 
degrees due to pain.  Left and right lateral flexions are both 0 
to 10 degrees, limited by pain.  Left and right lateral rotations 
are both 0 to 10 degrees, again limited by pain in the lumbar 
spine.  Examination of the veteran's legs reveals significant 
muscle atrophy and weakness consistent with his multilevel 
radiculopathy.  For the veteran's lumbar spine, there is no 
additional functional impairment due to pain, pain on repetitive 
use, fatigue, weakness, lack of endurance, or incoordination."  
The examiner noted that he cannot address range of motion during 
flares as a flare was not occurring the day of the examination.  
He further reported an assessment of "degenerative joint disease 
of the lumbar spine with multilevel radiculopathy leading to 
lower extremity weakness and muscle wasting.  There is no bladder 
or bowel impairment."

Based on the evidence of record, as noted above, the Board finds 
that the Veteran is entitled to a 50 percent evaluation under DCs 
5235 - 5243, a 60 percent evaluation for right leg radiculopathy 
under DC 8520, and a 60 percent evaluation for left leg 
radiculopathy under DC 8520.

A higher evaluation of 100 percent under DCs 5235 - 5243 is not 
warranted as the evidence of record does not establish that the 
Veteran has unfavorable ankylosis of the entire spine.  As noted 
above, the February 2008 VA examination report reflects that the 
Veteran has forward flexion of the lumbar spine of 10 degrees to 
40 degrees, with no additional functional impairment due to pain, 
pain on repetitive use, fatigue, weakness, lack of endurance, or 
incoordination.  There is no evidence of record of unfavorable 
ankylosis of the entire spine.

The evidence of record contains sufficient evidence to evaluate 
the neurological effects of the Veteran's lumbar spine 
disability.  A September 2006 EMG/NCS laboratory report reflects 
a testing interpretation of "bilateral L3-S1 radiculopathies, 
chronic, inactive, and severe.  The February 2008 VA examination 
report reflects multilevel radiculopathy leading to lower 
extremity weakness and muscle wasting.  While the medical record 
reflects severe radiculopathy with muscle wasting, it does not 
reflect a complete paralysis of the sciatic nerve with no active 
movement below the knee.  The evidence reflects that the Veteran 
uses assistance devices to walk. Because the evidence does not 
establish that the Veteran has complete paralysis with foot drop 
and no active movement possible of muscles below the knee, a 
higher 80 percent evaluation is not warranted.

The evidence of record does not reflect that the Veteran has 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during a 12 month period.  Although 
the Veteran has reported that he sometimes alleviates his back 
pain by resting and going to bed, there is no evidence of record 
that he has ever been prescribed bed rest by a physician.  
Therefore, application of an evaluation under 5243 for 
incapacitating episodes is not warranted. 

With regard to digestive problems (bowel and bladder), the 
Veteran is competent to testify as to any problems he may have; 
however, he has not been shown to be competent to provide an 
opinion as to etiology.  The Board notes that the Veteran has 
reported urinary voiding problems, to include retention (November 
and December 2006 and June 2007 VA medical records), constipation 
(June 2006 medical report), the inability to control his bowels 
while urinating (August 2007 medical report), and the use of 
undergarments (November 2007 VA occupational therapy record).  
However, there is no competent clinical opinion which relates 
such digestive problems to the Veteran's spine disability.  In 
this regard, the Board notes that the Veteran has been diagnosed 
with benign prostate hyperplasia, and that a December 2006 VA 
record reflects that his voiding symptoms are consistent with 
overactive bladder versus a bladder dysfunction related to 
problems with his low back pain.  In addition, the clinical 
records are inconsistent with regard to bowel troubles and do not 
indicate a current chronic problem; a June 2006 record reflects 
long term constipation, an October 2006 record reflects no 
further problems with constipation, and March and April  2007 
records reflect mild to moderate constipation due to morphine 
which was relieved when the Veteran stopped using morphine.  Most 
importantly, when examined by VA neurologist with regard to the 
extent of his back disability, the examiner noted that there was 
no bladder or bowel impairment.  This finding is consistent with 
a March 2007 private medical record, October 2005, November 2005 
and April 2007 VA medical records, and April 2005, November 2004, 
and July 2004 VA anesthesia pain clinic records, which all note 
no bladder or bowel impairment.  Based on the foregoing, the 
Board finds that an evaluation is not warranted for bladder or 
bowel manifestations of the Veteran's spine disability.

Scar

In 1997, the Veteran underwent coronary artery bypass grafting 
(CABG), with a resulting scar.  In a March 2006 rating decision, 
the RO determined that a prior rating decision had omitted a 
separate disability rating for a scar.  Therefore, the RO granted 
a 10 percent rating for the Veteran's scar.  The Veteran contends 
that he is entitled to a rating in excess of 10 percent.  
Inasmuch as the issue currently before the Board was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating assignment, the Board has 
characterized the rating issue on appeal as a claim for an 
initial evaluation in excess of 10 percent.  Analysis of the 
issue, therefore, requires consideration of the rating to be 
assigned effective from the date of award of service connection 
for the claim, November 9, 2004.  

A November 2004 VA examination report reflects a healed CABG scar 
which was tender to palpation.  A February 2008 VA examination 
report reflects that the Veteran has a 12 cm long scar consistent 
with his CABG.  It was noted that the scar was exquisitely 
tender.  It was further noted that it was a well healed scar 
which was slightly red compared to the surrounding tissue.  It 
was tender throughout the length of the scar.  

April 2007 VA triage and nurse practitioner records reflect that 
the Veteran reported that his chest/sternum hurts when breathing 
heavy. It was noted that he reported that it was strictly from 
his surgical site, and not from cardiac type pain.  

Based on the evidence of record, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted.   The 
clinical evidence of record does not establish that the Veteran's 
scar exceeds12 square inches or causes a limitation of motion (DC 
7801)), exceeds 144 square inches (DC 7802), is unstable (DC 
7803),or causes a limitation of function of the affected part (DC 
7805).  The evidence reflects a well healed 12 cm scar on the 
Veteran's chest which is tender to the touch; thus a 10 percent 
evaluation is warranted.  The Board notes that in April 2007 the 
Veteran reported that breathing heavily hurt his surgical site; 
however, this is the only clinical evidence of any type of pain 
with motion, and does not reflect that he has a regular 
limitation of function or motion.  The November 2004 and February 
2008 VA examination reports are negative for any such findings. 

Conclusion

The Board has reviewed all possible pertinent diagnostic codes 
and found that there are no applicable codes which would provide 
the Veteran with higher evaluations.  In addition, the evidence 
does not reflect that the Veteran's disabilities have caused 
marked interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, referral 
for consideration of assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See also Thun v. 
Peake, 22 Vet App 111 (2008),

The evidence does not support a rating in excess of 60 percent 
for the Veteran's heart disability, a rating in excess of 50 
percent for his low back disability, a rating in excess of 60 
percent for left lower extremity radiculopathy due to a low back 
disability, a rating in excess of 60 percent for right lower 
extremity radiculopathy due to a low back disability, or a rating 
in excess of 10 percent for a coronary artery bypass graft scar.  

As the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, Id.


ORDER

Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease with hypertension and history of 
myocardial infarction and angina is denied.

Entitlement to a rating in excess of 50 percent for a low back 
disability is denied.

Entitlement to a rating in excess of 60 percent for left lower 
extremity radiculopathy due to a low back disability is denied.

Entitlement to a rating in excess of 60 percent for right lower 
extremity radiculopathy due to a low back disability is denied.

Entitlement to an initial rating in excess of 10 percent for a 
coronary artery bypass graft scar is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


